On March 14, 2007, this court suspended respondent for a period of two years. On May 24, 2007, respondent was held in contempt for failing to comply with the court’s order of March 14, 2007, by failing to surrender his attorney registration card and failing to file an affidavit of compliance on or before April 13, 2007. On June 22, 2007, respondent filed an affidavit of compliance which included a statement that respondent is unable to locate his attorney registration card. On June 22, 2007, respondent also filed a motion to purge contempt. Upon consideration thereof,
It is ordered by the court that the motion is granted and respondent is purged of contempt of this court.